


Exhibit 10.24

 

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Peregrine Systems, Inc. (“Peregrine”) and
Andrew Cahill (“Employee”) with respect to the following facts:

 

A.                                   Employee is currently employed by Peregrine
as Executive Vice President, Global Field Operations.

 

B.                                     Employee’s employment will terminate
effective November 26, 2003 (“Separation Date”).

 

C.                                     Employee and Peregrine are parties to a
Secured Promissory Note (the “Note”), effective June 8, 2000.

 

D.                                    The parties desire to settle all claims
and issues that have, or could have been raised, between them including all
claims in relation to Employee’s employment with Peregrine and arising out of or
in any way related to the acts, transactions or occurrences between Employee and
Peregrine to date, including, but not limited to, Employee’s employment with
Peregrine or the termination of that employment, on the terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

1.                                       Severance Package.  Peregrine agrees to
provide Employee with the following payments and benefits (“Severance Package”)
to which Employee is not otherwise entitled.  The parties acknowledge and agree
that the consideration herein constitutes adequate legal consideration for the
promises and representations made by the parties in this Agreement.

 

1.1.                              Salary Continuation Severance Payments. 
Peregrine agrees to pay Employee the equivalent of twelve (12) months’ base
salary, or Three Hundred Thirty Thousand Dollars and Zero Cents ($330,000.00),
less all appropriate federal and state income and employment taxes (“SC
Severance Payment”).  The SC Severance Payment will be paid in semi-monthly
installments during the period between December 1, 2003 and November 30, 2004
(“Salary Continuation Period”), following the Effective Date of the Agreement as
described in paragraph 8.4.

 

1.1.1.                     Notwithstanding the above,

 

[This portion of the Agreement has been omitted pursuant to a request for
confidential treatment.  The omitted portion has been filed separately with the
Securities and Exchange Commission.]

 

1.2.                              Lump Sum Severance Payment.  Peregrine agrees
to pay Employee $300,000 in a lump sum on January 5, 2004, less all appropriate
federal and state income and employment taxes (“LS Severance Payment”).

 

--------------------------------------------------------------------------------


 

1.2.1.                     Payment of the LS Severance Payment is not subject to
paragraph 1.1.1, above.

 

1.3.                              Payment of the Note.  Employee agrees to pay
to Peregrine all sums remaining unpaid under the Note simultaneously with the
payment made to Employee pursuant to section 1.2.

 

1.4.                              Continuation of Medical, Dental, and Vision
Benefits.  Peregrine agrees to reimburse Employee for the cost of continuing
medical, dental, and vision benefits under COBRA that is above the amount
Employee would pay for such benefits as a full-time employee, provided Employee
makes a timely election under COBRA.  Peregrine will continue these payments
through the earlier to occur of November 30, 2004, and the date Employee is
eligible for medical benefits from another employer.

 

1.5.                              Del Mar Country Club Membership.  Peregrine
and Employee acknowledge that the Del Mar Country Club Membership, originally
understood by the parties to be held in Peregrine’s name, has recently been
determined to be held in Employee’s name and is, therefore, Employee’s
membership and not an asset of Peregrine.  Peregrine will make a payment to
appropriate tax authorities to cover Employee’s imputed income on the payments
made by the Company for this membership.  This payment will be made through
Peregrine’s normal payroll gross up process.

 

1.6.                              Initial Communication of Employee’s
Termination.  Employee has agreed to and approved the language set forth in
Attachment A to the Agreement, which is incorporated herein by reference, to be
distributed by Peregrine to initially communicate that his employment with
Peregrine has terminated.

 

2.                                       General Release.

 

2.1.                              Except as provided in 6.5, Employee
unconditionally, irrevocably and absolutely releases and discharges Peregrine,
and any parent and subsidiary corporations, divisions and affiliated
corporations, partnerships or other affiliated entities of Peregrine, past and
present, as well as Peregrine’s employees, officers, directors, agents,
successors and assigns(collectively, “Released Parties”) from all claims related
in any way to the transactions or occurrences between Employee and Released
Parties to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Peregrine, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Peregrine.  This release is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to alleged
violations of the California Labor Code or the federal Fair Labor Standards Act,
Title VII of the Civil Rights Act of 1964 and the California Fair Employment and
Housing Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended, ERISA, FMLA and all claims for attorneys’
fees, costs and expenses.

 

2

--------------------------------------------------------------------------------


 

2.1.1.                     Except to the extent provided in paragraph 6.5, this
release further includes an agreement on the part of Employee to release and
consent to the disallowance, with prejudice, of all proofs of claim that have
been or could be filed by Employee in the Peregrine bankruptcy case, including,
without limitation, proof of claim numbers 809 and 812.  Employee will cooperate
with Peregrine in submitting an order to the bankruptcy court disallowing these
proofs of claim.

 

2.2.                              Employee acknowledges that he may discover
facts or law different from, or in addition to, the facts or law that are
presently known or believed to be true with respect to the claims released in
this Agreement and agrees, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.

 

2.3.                              Employee declares and represents that he
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release herein expresses a full and complete release of all claims
known and unknown, suspected or unsuspected and, regardless of the adequacy or
inadequacy of the consideration, he intends the release herein to be final and
complete.  Employee executes this release with the full knowledge that this
release covers all possible claims to the fullest extent permitted by law.

 

3.                                       California Civil Code Section 1542
Waiver.  Employee expressly acknowledges and agrees that all rights under
Section 1542 of the California Civil Code are expressly waived.  That
section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

4.                                       Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this Agreement, he
has not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against any Released Parties in any court or with any
governmental agency.  Employee further agrees that, to the fullest extent
permitted by law, he will not prosecute, nor allow to be prosecuted on his
behalf, in any administrative agency, whether state or federal, or in any court,
whether state or federal, any claim or demand of any type related to the matters
released above, it being the intention of Employee that with the execution of
this release, the Released Parties will be absolutely, unconditionally and
forever discharged of and from all obligations related in any way to the matters
discharged herein.

 

5.                                       Nondisparagement.  Employee agrees not
to make any voluntary statements, written or verbal, or cause or encourage
others to make any such statements that defame, disparage or in any way
criticize the personal and/or business reputations, practices, products,
services or conduct of Peregrine or any of the other Released Parties.

 

6.                                       Confidentiality and Return of Peregrine
Property.

 

6.1.                              Confidential Separation Information.  Employee
agrees that the terms and conditions of this Agreement, as well as the
discussions that led to the terms and conditions of

 

3

--------------------------------------------------------------------------------


 

this Agreement (collectively referred to as the “Confidential Separation
Information”) are intended to remain confidential between Employee and
Peregrine.  Employee further agrees that Employee will not disclose the
Confidential Separation Information to any other persons, except that Employee
may disclose such information to Employee’s immediate family members and to
Employee’s attorney(s) and accountant(s), if any, to the extent needed for legal
advice or income tax reporting purposes.  When releasing this information to any
such person, Employee shall advise the person receiving the information of its
confidential nature, and shall receive from such person, that person’s agreement
to maintain the confidentiality of the information provided to that person. 
Neither Employee, nor anyone to whom the Confidential Separation Information has
been disclosed will respond to, or in any way participate in or contribute to,
any public discussion, notice or other publicity concerning the Confidential
Separation Information.  Without limiting the generality of the foregoing,
Employee specifically agrees that neither Employee, Employee’s immediate family,
Employee’s attorney nor Employee’s accountant, if any, shall disclose the
Confidential Separation Information to any current, former or prospective
employee of Peregrine.

 

6.2.                              Confidential and Proprietary Information. 
Employee also agrees that Employee will not use, remove from Peregrine’s
premises, make unauthorized copies of or disclose any confidential or
proprietary information of Peregrine or any affiliated or related entities,
including but not limited to, their trade secrets, copyrighted information,
customer lists, human resources records, payroll records, personnel file
records, billing records, any information encompassed in any research and
development, reports, work in progress, drawings, software, computer files or
models, designs, plans, proposals, marketing and sales programs, financial
projections, and all concepts or ideas, materials or information related to the
business or sales of Peregrine and any affiliated or related entities that has
not previously been released to the public by an authorized representative of
those companies.

 

6.3.                              Return of Company Property.  By signing this
Agreement, Employee represents and warrants that Employee will have returned to
Peregrine on or before the Separation Date, all Peregrine property, including
all confidential and proprietary information, as described in paragraph 6.2
above, and all materials and documents containing trade secrets and copyrighted
materials, including all copies and excerpts of the same.

 

6.4.                              Continuing Obligations.  Employee further
agrees to comply with all continuing obligations of the Invention,
Non-Disclosure and Arbitration Agreement, signed by him, including but not
limited to promises to protect all confidential and proprietary information of
Peregrine.  Employee understands that he may have knowledge that may be needed
by Peregrine in the event of an investigation or court proceeding involving
Peregrine.  In return for the severance payment Employee is receiving under the
Agreement, Employee agrees to cooperate fully with and respond truthfully,
completely, and promptly to any request for information made by Peregrine or its
attorneys in connection with any investigation or court proceeding involving
Peregrine.  Peregrine agrees to reimburse Employee for reasonable travel
expenses that Employee incurs at Peregrine’s request to respond to Peregrine
requests for information.  Peregrine agrees to consider in good faith any
request for information made by Employee or his attorneys in connection with any
investigation or court proceeding involving Employee, but Peregrine will
determine in its sole discretion whether or not to provide any such information

 

4

--------------------------------------------------------------------------------


 

and Peregrine reserves the right in its sole discretion to notify any government
agency of information provided to Employee.

 

6.5.                              Advance of Legal Expenses; Indemnification. 
[This portion of the Agreement has been omitted pursuant to a request for
confidential treatment.  The omitted portion has been filed separately with the
Securities and Exchange Commission.]  Any claim(s) for indemnification of
Employee with regard to Peregrine arising out of facts occurring before the
effective date of the Fourth Amended Plan of Reorganization of Peregrine Systems
Inc. and Peregrine Remedy, Inc., as modified (the “Plan”), shall be governed
exclusively by the terms of the Plan.  Any claims for indemnification of
Employee with regard to Peregrine arising out of facts occurring after the
effective date of the Plan, shall be governed by applicable law.

 

6.6                                 Noncompetiton/Inevitable Disclosure. 
Employee acknowledges that Peregrine’s business is highly innovative and
competitive and that trade secret information and Confidential Information that
Employee has come to possess during his employment involve valuable and
proprietary information, including information with regard to the products,
services, product development and design, manufacturing, pricing and sales and
marketing strategy.  Employee further acknowledges that this trade secret
information and Confidential Information would necessarily be utilized by
Employee during the lifecycle of the Company’s products, even if Employee
attempted in good faith not to utilize the information, if Employee were to
accept other employment involving products and/or services similar to those with
which Employee was involved with Peregrine.  Although the lifecycles of such
products and services vary depending upon the service or the product, Employee
and Peregrine agree that for Peregrine and its products a 12 month period of
protection is reasonable and necessary in order to protect Peregrine’s trade
secrets and Confidential Information.  Accordingly, Employee agrees that for the
12 month period following the termination of Employee’s employment with
Peregrine, Employee will not, directly or indirectly, engage in any business, or
become an employee of, consult with, render services for, own, manage, control,
participate in, or in any manner engage in any business where the performance of
Employee’s duties and/or the knowledge utilized would be similar to the duties
of, or the knowledge utilized by, Employee at Peregrine, for in such
circumstances Employee and Peregrine agree that the performance of Employee’s
duties for any such new employer, business or entity would inevitably result
(through intentional, negligent or inadvertent action) in Employee’s utilizing
trade secret or Confidential Information that Employee acquired as a result of
Employee’s employment by, or association with, Peregrine.  Because of the
international scope of Peregrine’s markets, Employee and Peregrine agree that
such limitations shall apply throughout the world wherever Peregrine sells its
products.

 

7.                                       No Admissions.  By entering into this
Agreement, the Released Parties make no admission that they have engaged, or are
now engaging, in any unlawful conduct.  The parties understand and acknowledge
that this Agreement is not an admission of liability and shall not be used or
construed or such in any legal or administrative proceeding.

 

8.                                       Older Workers’ Benefit Protection Act. 
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f).  The following general
provisions, along with the other provisions of this Agreement, are agreed to for
this purpose:

 

5

--------------------------------------------------------------------------------


 

8.1. Employee acknowledges and agrees that he has read and understands the terms
of this Agreement.

 

8.2.                              Employee acknowledges that this Agreement
advises him in writing that he may consult with an attorney before executing
this Agreement, and that he has obtained and considered such legal counsel as he
deems necessary, such that he is entering into this Agreement freely, knowingly,
and voluntarily.

 

8.3.                              Employee acknowledges that he has been given
at least twenty-one (21) days in which to consider whether or not to enter into
this Agreement. Employee understands that, at him option, Employee may elect not
to use the full 21-day period.

 

8.4.                              This Section 8 shall not become effective or
enforceable until the eighth day after Employee signs this Agreement.  In other
words, Employee may revoke his acceptance of this Section within seven (7) days
after the date he signs it.  Employee’s revocation must be in writing and
received by Peregrine’s Human Resources Department by 5:00 p.m. P.S.T. on the
seventh day in order to be effective.  If Employee does not revoke acceptance
within the seven (7) day period, Employee’s acceptance of this Section shall
become binding and enforceable on the eighth day (“Effective Date”).  The SC
Severance Payment is being paid in consideration of his waiver of any claims
with regard to the federal Age Discrimination in Employment Act and that in the
event of a revocation provided in this subsection 8.4, such payments will not be
made.

 

9.                                       Severability.  In the event any
provision of this Agreement shall be found unenforceable by an arbitrator or a
court of competent jurisdiction, the provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefits contemplated herein
to the fullest extent permitted by law.  If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby.

 

10.                                 Full Defense.  This Agreement may be pled as
a full and complete defense to, and may be used as a basis for an injunction
against, any action, suit or other proceeding that may be prosecuted, instituted
or attempted by Employee in breach hereof.  Employee and Peregrine agree that in
the event an action or proceeding is instituted by the other in order to enforce
the terms or provisions of this Agreement, the prevailing party shall be
entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Agreement.

 

11.                                 Good Faith.  The parties agree to do all
things necessary and to execute all further documents necessary and appropriate
to carry out and effectuate the terms and purposes of this Agreement.

 

12.                                 Applicable Law.  The validity,
interpretation and performance of this Agreement shall be construed and
interpreted according to the laws of the United States of America and the state
of California.

 

13.                                 Entire Agreement; Modification.  Except with
respect to any rights that may exist in either party with regard to
indemnification, this Agreement, including the surviving provisions of the
Invention, Non-Disclosure and Arbitration Agreement (including its arbitration

 

6

--------------------------------------------------------------------------------


 

provisions) referenced above, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter.  It is
agreed that there are no collateral agreements or representations, written or
oral, regarding the terms and conditions of Employee’s separation of employment
with Peregrine and settlement of all claims between the parties other than those
set forth in this Agreement.  This Agreement may be amended only by a written
instrument executed by all parties hereto.

 

7

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:

12/24/03

 

By:

 

 

 

 

 

Andrew Cahill

 

 

 

 

 

 

 

 

Dated:

12/24/03

 

By:

 

 

 

 

 

Mary Lou O’Keefe

 

 

 

 

Sr. VP, Human Resources

 

8

--------------------------------------------------------------------------------


 

ADDITIONAL CONSIDERATION

 

In order to induce Peregrine Systems, Inc. hereinafter “Peregrine”) to enter
into the foregoing Agreement, I agree to forever release and discharge Peregrine
and any past and present parent, subsidiary, and related corporations of
Peregrine as well as the successors, shareholders, officers and directors of
corporate shareholders, officers, directors, heirs, predecessors, assigns,
agents, employees, attorneys and representatives of each of them, past and
present, from any and all causes of action, actions, judgments, liens,
indebtedness, damages, losses, claims, liabilities and demands of whatsoever
kind or character, known or unknown, suspected to exist or not suspected to
exist or not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any state or federal court or before any state or
federal agency or other governmental entity, including without limitation on the
generality of the foregoing, any and all claims, demands or causes of action
attributable to, connected with, or incidental to the employment of my husband
by Peregrine, the separation of that employment, and any dealings between the
parties concerning my husband’s employment or any other matter existing prior to
the date of execution of this Agreement, excepting only those obligations to be
performed hereunder.  This release is intended to apply to any and all claims
based on common law contract theories or state or federal statutory or
constitutional law theories.  As a further inducement to Peregrine to enter into
the Agreement, I agree that the provisions of the foregoing Agreement relating
to confidentiality shall be incorporated herein by reference and I agree to
abide by each such provision and every obligation thereof as if they had been
written to apply directly to me.

 

Executed this 12th day of December, 2003

 

 

 

 

Janet Cahill

 

--------------------------------------------------------------------------------
